Title: To Thomas Jefferson from "A republican of Woodbridge," 19 May 1802
From: “A republican of Woodbridge”
To: Jefferson, Thomas


            Sir.Woodbridge May 19th 1802
            Nothing could be more unexpected to the republicans in this part of the Countery than the appountment of Genl. Hard Collector of Amboy he having ben a persicuting federal, and even persicuted a brother Officer and had him expelled or suspended from the cincinaties Society for his Pollitical creed, until Mr. Adams refused him an appointment and it is not knowing what he is now. besides he was Marshel, and on the heales of that to be appointed Colector it seemes as tho after the republicans has ben striving to obtain the election of our Presidant for such men to be appointed what they pleas to ask, while men of better Tallants, and firm republicans, is neglected is hard indede and further it cannot be suposed, that the Presidant could be Informed that Hard is intangled so that all his property is now and has ben for some time under Execution, and that he keepes himself out of the way of the Sheriff, that the Good Judgment of our Presidant it is suposed would not have incuraged such an appointment had he ben informed of his situation, and his Principles. I wish that the riter of this will be excused for this bold address, & I trust will when the Presidant is informd. that it is to give him Just information and an inquiring he pledges himself as a true republican, and one who has used uncommon Exertions for the cause, what is here stated will be proved true.
            A Republican of Woodbridge
           